Citation Nr: 0634204	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
January 1980 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

The veteran was treated for acute low back pain while on 
active duty but a subsequent service examination was normal; 
the only post-service medical evidence of a back disorder is 
dated more than 19 years after an isolated in-service 
complaint of back pain; there is no competent medical 
evidence of record showing a nexus between the veteran's 
current chronic low back disorder and any incident of 
service.


CONCLUSION OF LAW

Service connection for a chronic low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a January 2003 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  The Board also finds 
that the veteran was fully notified of the need to give VA 
any evidence pertaining to his claim.  The VA letter advised 
the veteran to let VA know of any information or evidence in 
his possession which would aid in the substantiation of his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was not notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim, as required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
is, however, non-prejudicial to the veteran, as the Board's 
decision results in a denial of service connection.  Id.   


VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  As to whether there is a duty to provide an 
examination or medical opinion in this case, the Board notes 
that the only relevant finding reported during service was 
back pain, a subjective finding; a subsequent service 
examination was normal; the only post-service evidence of a 
low back disability is dated more than 19 years after service 
and there is no competent evidence that suggests a link 
between a current low back disability and service.  Under 
these circumstances, there is no duty to provide an 
examination or medical opinion.  Id.; Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that he sustained a low back injury in 
1982 while on active duty.  He further asserts that his duty 
as an artilleryman contributed to his current low back 
disability.  

Upon review of the service medical records, there is one 
documented incident of treatment for low back pain.  In 
January 1982, the veteran reported to sick call complaining 
of back problems.  A medical corpsman noted that veteran had 
no previous back problems.  The assessment was "back pain".  
Treatment consisted of a heating pad and exercise 
instructions and the veteran was returned to duty.  The 
veteran had no subsequent back complaints during service.  
Although there was no separation physical conducted, a May 
1983 periodic physical examination listed normal findings for 
the veteran's spine.  Based on this, the Board concludes that 
the veteran's isolated complaint of back pain, whether due to 
an injury as contended or any other event was of an acute and 
transitory nature, as a subsequent service examination was 
negative for any pertinent abnormal findings and there is no 
further indication of back symptoms during service or for 
many years thereafter.  38 C.F.R. § 3.303; Voerth, supra; 
Savage, supra.

As far as a current disorder of the low back, the veteran was 
afforded a comprehensive VA examination in December 2003, and 
the assessment was recorded as chronic low back pain, of 
varying severity, with a history of lumbar strain.  (Emphasis 
added.)  VA outpatient clinic notes dated from February 2002 
to May 2003 include references to low back pain but there is 
a paucity of any pertinent abnormal objective findings.  An 
X-ray examination during this time showed pelvic 
abnormalities but no disability of the lower spine.

There must be a diagnosed disability in order for VA 
compensation benefits to be awarded.  VA does not generally 
grant service connection for pain alone, without an 
identified underlying basis for the symptom.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds.  
Nevertheless, the December 2003 assessment was chronic low 
back pain and, as noted above, there are several references 
to such in VA out-patient clinic notes dated from 2002 to 
2003.  Under these circumstances, the Board finds that the 
veteran has a current low back disability, albeit without any 
evidence of underlying pathology.  

The question that remains is whether there is a nexus between 
the veteran's current chronic low back pain and any incident 
of his service.  There is no medical evidence of record of 
such a causal link.  The December 2003 VA examiner noted a 
history of in-service heavy lifting and the sick call visit, 
along with a history of a lumbar strain, but he did not 
specifically link a current low back disorder to service.  
Moreover, to the extent that the veteran is now contending 
that he had problems continually after service, his 
contentions are outweighed by the negative post-service 
medical evidence.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The Board has considered the veteran's assertion that his 
current low back disability began during service but, as he 
has not been shown to have the proper medical credentials 
necessary to provide an opinion on matters of medical 
etiology or diagnosis, his contention does not constitute 
competent medical evidence.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the record shows that the veteran was treated for 
acute low back pain while on active duty but a subsequent 
service examination was normal.  The only post-service 
medical evidence of a back disorder is dated more than 19 
years after an isolated in-service complaint of back pain and 
there is no competent medical evidence of record showing a 
nexus between the veteran's current chronic low back pain and 
any incident of service.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 






ORDER

Service connection for a chronic low back condition is 
denied.



____________________________________________
                                                     R. F.  
WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


